Citation Nr: 1115224	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-38 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the apportionment of the Veteran's compensation benefits in the monthly amount of $300 for his minor child was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran is in receipt of VA compensation at the 100 percent rate.

2.  The Veteran has a minor daughter who lives apart from him, and for whom he is obligated by his state of residence to pay $500 per month in child support.

3.  The Veteran has not paid child support toward his minor daughter since October 2006, and is not otherwise reasonably discharging his responsibility for her support.
 

CONCLUSION OF LAW

The requirements for a general apportionment in the amount of $300 of the Veteran's VA compensation benefits on behalf of his minor daughter have been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2010), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2010); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2010).  The Board notes that the applicable contested claims procedures were not followed in this case, as the RO has not provided the daughter (or her custodian mother) with a statement of the case or the substance of the Veteran's substantive appeal.  Nevertheless, given the disposition of the claim, the other party to the claim has not been prejudiced by the RO's failure to provide her with the documents to which she is otherwise entitled.

As for the Veteran, VA obtained financial information concerning his daughter and her custodian mother, and offered him the opportunity to submit his financial information.  He has not done so, electing instead to submit a copy of a check that purportedly satisfied most of his arrearage in child support.  The probative value of that check is addressed in detail below, but the record reflects that, although the Veteran indicated he would provide further supporting evidence to show why his minor daughter should not receive an apportioned share of benefits, he has not provided that information.  

The Board notes that in November 2009 the representative indicated that the Veteran previously requested that the appeal be held in abeyance to allow time for the Veteran to submit the referenced information.  The representative requested that the Board honor the Veteran's request.  In actuality, the Veteran in October 2009 limited the time requested for submitting more evidence to three months.  By law, the Veteran is permitted to submit evidence in support of his claim at any time prior to issuance of a decision on appeal, so an extension of time to submit additional evidence has never been a question to be decided.  Even though the Veteran indicated that three months were needed to submit evidence, in the more than two years that have elapsed since his request for more time, he has not submitted pertinent evidence that supports his claim.  

The only evidence submitted shows that he is still not employed, and that he still claims his daughter as a dependent.  The case was certified to the Board in December 2010, at which time he was advised that he had the lesser of 90 days or the date the Board promulgates a decision in his case in which to provide additional evidence or information.  No further evidence was submitted.  In light of the above, the Board finds that the Veteran has not been prejudiced by a decision on the claim at this time.

The Veteran contends that his minor daughter is not entitled to an apportioned share of his compensation benefits.  He also contends that he has paid most of the arrearages in child support that he owed.

A veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

In this case, the record shows the Veteran has received VA compensation at the 100 percent rate since 1999.  In December 2000, he began receiving additional benefits based on the addition of his daughter to his award; she was born in 1995.  At and since that time, his minor daughter has lived with her mother, apart from the Veteran.  The record shows that since 2005, the Veteran has been under a state order to pay child support to his daughter in the amount of $500 per month.  None of the above is in dispute.

In September 2007, the mother of the Veteran's minor daughter requested an apportioned share of his VA benefits on the daughter's behalf.  She explained that the Veteran had stopped paying child support after September 2006.  Accompanying her letter was a VA Form 21-0788, on which she reported receiving approximately $35,300 per year in income (or, approximately $2,942 per month), with approximately $3,200 in monthly expenses (of which $1,025 is attributable to the minor daughter).

In October 2007, the RO informed the Veteran of the request for an apportioned share of his benefits, and requested that he provide similar information concerning his income and expenses.  The Veteran did not respond, and in a January 2008 decision, VA apportioned the minor daughter $300 of the Veteran's compensation pursuant to 38 C.F.R. § 3.450, based on the facts that the Veteran did not reside with the daughter, and did not provide her with reasonable support.  The decision attributed an income to the Veteran of approximately $2,600, representing the amount of his VA compensation.

Later in January 2008, the Veteran requested that VA reverse the decision to award his daughter an apportioned share of his VA benefits.  He explained that while he had fallen behind on his child support payments for her, in October 2007, he had made a payment of $7,044.09.  He further explained that in December 2007, he had made another payment of $600 toward her support.  He indicated that he was still in arrears with respect to child support in the amount of $1,432, but that he had made arrangements with the county to pay off the arrearage over time.  He attached a photocopy of a cashier's check made payable to the state's Department of Child Support Service in the amount of $7,044.09.  The Board notes that the purchaser of the cashier's check was someone other than the Veteran, and that the child support case number listed on the check is not the same case number as that listed on the child support order submitted by the mother of his minor daughter.

The Veteran thereafter submitted several Declaration of Status of Dependents forms, on which he continued to claim his daughter as a dependent.  He asserted, without further explanation, that he wanted and needed the apportioned share of his compensation for the success of his "Chapter 31 Voc. Rehab. training."

The record shows that sometime later in 2010 the Veteran stopped participating in his vocational rehabilitation program.

This case involves the propriety of an apportionment based on 38 C.F.R. § 3.450.  The Veteran's minor daughter lives apart from him, and this is not in dispute.  The Veteran does not dispute that he is under a child support order to pay $500 per month toward his minor daughter, and that he is in arrears in his payments.  According to the mother of his daughter, he has not paid any child support since October 2006, which would amount to at least $6,000 in arrears.  According to the Veteran, he owed at least $8,400 in past child support payments by October 2007 ($7,044 plus $1,432), suggesting that he was in arrears even prior to October 2007.

The Veteran contends that he paid the bulk of the missed child support payments in November 2007, and that he had made a plan with the county to pay the rest of the arrearage.  The Board points out, however, that the cashier's check the Veteran provided VA as purported proof of his payment of back child support was drawn from the account of someone other than the Veteran.  Moreover, the case number identified on the check as the recipient-account of the funds is not the same case number assigned to him with respect to the minor daughter.  In other words, the cashier's check, even if negotiated, contains nothing that suggests it was intended for or was applied to the child support payments owed by the Veteran.  For these reasons, the Board finds that the cashier's check does not establish that the Veteran has made payments toward his support obligations for his daughter.  

The Board also points out that the Veteran has not provided any proof that he paid $600 toward his child support obligations in December 2007.  Given his submission of the questionable cashier's check, the Board finds his personal assurances that he paid the $600 to lack credibility.  The Board also finds the Veteran's assurance that he is on a payment plan to reduce the arrearage to lack credibility, in the absence of the documentation that would undoubtedly have been created to memorialize such an arrangement, and in light of affirmative lay assertion that the Veteran had not made such payments, and history of failure to pay child support as reflected by Court order.  The Board notes that, since his assertion that he had made arrangements to pay past child support, the Veteran has not once suggested to VA that he has made any additional payments to support his daughter.  
 
In short, the Board finds that the Veteran is not residing with his minor daughter, and clearly is not reasonably discharging his responsibility for her support.  For these reasons, the Board concludes that his minor daughter is entitled to an apportioned share of his VA benefits.

The Board notes that, because the minor daughter is entitled to a general, rather than special, apportionment of the Veteran's compensation, the Board need not consider the financial hardships caused to him by the apportionment.  The Board notes in any event that the Veteran has not provided VA with any specific information concerning hardship.  He referenced needing the apportioned share of benefits for 

the success of his vocational rehabilitation program, but provided no explanation for that assertion.  Despite the opportunity over several years to provide VA with an understanding of his monthly expenses, he has not cooperated.

With respect to the amount apportioned to the Veteran's minor daughter, the Board finds that $300 per month is clearly reasonable.  Although this is approximately $200 more than the additional compensation he receives on account of claiming the minor child as a dependent, see M21-1MR, Part I, Appendix B, the record shows he is obligated to pay $500 per month toward her support, but admits that he incurred at least $8,000 in arrearages, and has not submitted credible evidence establishing that he has begun paying the arrears, let alone paying the continuing monthly obligation.  The Board finds that an apportionment of $300, if not more, each month of the Veteran's VA compensation benefits is reasonable.  The Board points out that the apportioned share represents approximately 12 percent of the Veteran's monthly income from his VA compensation benefits.  

The Board notes in passing that even $500 per month (the Veteran's monthly child support obligation) would represent less than 20 percent of his monthly income, and that, if the apportionment were under 38 C.F.R. § 3.451, that monthly apportionment would be considered unreasonably low.  However, the matter of entitlement to an increased apportioned share of the Veteran's benefits is not before the Board at this time.

In sum, given that the Veteran lives apart from his minor daughter, is legally required by his state of residence to pay child support for her in the amount of $500 per month, yet does not comply with his child support obligation and is not 

otherwise reasonably discharging his responsibility for her support, the Veteran's minor daughter is entitled to the general apportionment of $300 per month from the Veteran's VA compensation.  His appeal for termination of the apportionment is denied.


ORDER

The apportionment of the Veteran's compensation benefits in the monthly amount of $300 for his minor child was proper; the appeal is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


